DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on September 29, 2021.  Claims 4-5 and 9-16 have been amended.  

Response to Amendment
	Objections to Claims 1 and 12 have been withdrawn in view of applicant’s amendments.

Claim Objections
Claim 9 is objected to because of the following informalities: Language inconsistency.
Claim 9 recites: “…further comprising: an end cone cap, the end cone cap connected to the first motor, the end cone cap facing towards the outlet wherein cone cap is configured to…”  Language consistency is recommended in order to avoid confusion.
For purposes of examination, examiner will interpret claim 9 as reciting: “…further comprising: an end cone cap, the end cone cap connected to the first motor, the end cone cap facing towards the outlet, wherein the end cone cap is configured to…”  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Jung et al. (US Pat. Pub. No. 2017/0246576, hereinafter Jung).
In regards to Claim 1, Jung discloses an air purification assembly comprising: 
an inlet (#202) and an outlet (#305) (see figures 1 and 3 and paragraphs [0052]-[0054] and [0056] ;
a housing (#200) component having a first end and a second end (see figure 3 below); 
a funnel having a first end and second end, the outlet at the first end of the funnel, the second end of the funnel connected to the second end of the housing component (see figure 3 below);
a first hub assembly having a first motor (#265) and a first rotor (#265a), the first rotor having one or more blades (#263) (see figure 11 and paragraph [0138]); and
a second hub assembly having a second motor (#335) and a second rotor (#336), the second rotor having one or more blades (#333) (see figure 3 and paragraph [0166]).

    PNG
    media_image1.png
    923
    668
    media_image1.png
    Greyscale

Claim 2, Jung discloses further comprising one or more guide fin slots (#320) positioned along an inner circumference of the housing component wherein the first hub assembly and the second hub assembly are slidably engaged with the one or more guide slots (see figure 3 below and figure 15 and paragraph [0168]).

    PNG
    media_image2.png
    927
    713
    media_image2.png
    Greyscale

 Claim 8, Jung discloses wherein the first motor (#265) and the second motor (#335) are electric motors (see paragraph [0115]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jung.
Claim 5, Jung discloses the air purification assembly as recited in claim 1.  Although Jung does not explicitly disclose wherein the blades of the second rotor are orientated at a greater angle than the blades of the first rotor, changing the angle of the second rotor is a mere engineering design choice in order to obtain a desired end-result, such as for improved air moving efficiency, and it considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
In regards to Claim 6, Jung discloses the air purification assembly as recited in claim 1.  Although Jung does not explicitly disclose wherein the second blades are at a 45 degree angle and the first blades are at a 29 degree angle, changing/adjusting the angles of the first and second blades to an optimum angle is within one skilled in the art through routine experimentation, as the angle value is a result effective variable which may be optimized to an optimum value, such as 45 degrees and 29 degrees respectively as claimed by the applicant, in order to obtain a desired end result, such as improved air moving efficiency, and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.05.
In regards to Claim 7, Jung discloses the air purification assembly as recited in claim 1.  Although Jung does not explicitly disclose wherein the blades of the first rotor and the second rotor are configured to rotate counterclockwise, having the blades rotate counterclockwise is a mere engineering design choice in order to obtain a desired end-result, such as for improved aesthetic appearance or for improved air moving efficiency, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Song, S. (US Pat. Pub. No. 2006/0201119, hereinafter Song) in view of Nomura et al. (US Pat. Pub. No. 2018/0356109, hereinafter Nomura).
In regards to Claim 11, Song discloses an air purification assembly comprising: 
A ring-shaped assembly (#141), wherein the ring-shaped assembly (#141) has one or more ultraviolet lights (#220, #221) (see figures 2, 5 and 7, and paragraph [0038]).  Song fails to disclose wherein the ultraviolet lights are UV-C LED.
However, Nomura teaches an air-conditioning apparatus that conditions introduced air.  The air-conditioning apparatus comprises an ultraviolet sterilizer that emits ultraviolet rays to the air for eliminating airborne microbes, such as bacteria, fungi and viruses (see paragraph [0001]).  
The air-conditioning apparatus comprises a tubular housing comprising an ultraviolet sterilizer (#10a) having a ring-shaped assembly (#40a), and the ring-shaped assembly has one or more UV-C LED light sources (#20a).  The emitting portion (#20a) includes one or more ultraviolet ray emitting elements, such as a UV-LED which emits rays having a wavelength of 254nm (which is UV-C band) (see figure 4 and paragraphs [0042], [0044] and [0046]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air purification assembly as disclosed by Song by substituting a known ultraviolet light source for another known ultraviolet light source, such as a UV-C LED light source, as claimed by the applicant, with a reasonable expectation of success, as Nomura teaches an air-conditioning apparatus that conditions introduced air comprising an ultraviolet sterilizer that emits ultraviolet rays to the air for 
In regards to Claim 12, Song discloses further comprising a driver (#153 controller) wherein the UV-C LED communicates with the driver (#153) via a bus (#152) (see figure 2 and paragraphs [0041] and [0052]-[0053]).
In regards to Claim 13, Song discloses wherein the driver (#153) is further configured to adjust an output of the UV-C LED (see paragraphs [0052]-[0053] and [0056]; Song discloses that there is a function for setting a cleaning time period for thereby achieving an automatic operation.  There it is considered obvious that the output of UV-C LED is configured to be adjusted by the driver (#153), as claimed by the applicant.).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Nomura and further in view of Jung. 
In regards to Claim 17, Song, in view of Nomura, discloses the air purification assembly as disclosed in claim 11.  Song further discloses further comprising:
an inlet (#112) and an outlet (#151) (see figures 1-2 and paragraphs [0024]-[0025] and [0041]);
a housing component having a first end and a second end (see figure 1 and figure 2 below and paragraph [0024]); 
a funnel (#130 air inlet guide) having a first end and second end, the outlet (#151) at the first end of the funnel, the second end of the funnel connected to the second end of the housing component (see figure 2 below and paragraph [0033]); and
a first hub assembly having a first motor (#142) and a first rotor (#142a), the first rotor having one or more blades (#143) (see figure 2 and paragraph [0034]).

    PNG
    media_image3.png
    754
    636
    media_image3.png
    Greyscale


However, Jung teaches an air purification assembly comprising: 
an inlet (#202) and an outlet (#305) (see figures 1 and 3 and paragraphs [0052]-[0054] and [0056] ;
a housing (#200) component having a first end and a second end (see figure 3 below); 
a funnel having a first end and second end, the outlet at the first end of the funnel, the second end of the funnel connected to the second end of the housing component (see figure 3 below);
a first hub assembly having a first motor (#265) and a first rotor (#265a), the first rotor having one or more blades (#263) (see figure 11 and paragraph [0138]); and
a second hub assembly having a second motor (#335) and a second rotor (#336), the second rotor having one or more blades (#333) (see figure 3 and paragraphs [0163], [0166] and [0200]; Jung teaches that in the air cleaner, a discharge blowing amount may be improved and air may be discharged in various directions as the second discharge portion along with the first discharge portion of the first blowing device may be provided. Air which is discharged from the air cleaner is not simply directed in the upward direction but may be directed in the frontward direction as well, and thus, air flow may be directed from the air cleaner to a relatively distant space. A 
one or more guide slots positioned along an inner circumference of the housing component wherein the first hub and the second hub assembly are slidably engaged with the one or more guide slots (see figure 3 below).

    PNG
    media_image4.png
    927
    713
    media_image4.png
    Greyscale

.
	
Allowable Subject Matter
Claims 3-4, 9-10, 14-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Examiner points out that applicant has failed to provide arguments related to the current 102 and 103 rejections of record and therefore, the rejections are thereby maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759